DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, 12-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6 of U.S. Patent No. 10531904B2 (cited herein as Pat. ‘904) in view of Belcheva et al (US Patent Pub. 20110015684A1). 
Claims 1-4, 12-14, and 18-20 are rejected over Pat. ‘904 in view of Belcheva.  Pat. ‘904 in claim 1 discloses a bone screw having a main body with an externally threaded surface, a minor diameter defining the central portion of the main body, a major diameter, and wherein the thread has two flank surfaces and an aperture that extends between the flank surfaces [claim 1 lines 1-26].  However, Pat. ‘904 is silent as to an insert within the aperture composed of osteoinductive material such as bone morphogenic proteins, or wherein the insert is an antimicrobial material.  Belcheva discloses a bone screw (composite fixation device, Fig. 7).  Specifically in regards to claim 1, 12, 18, Belcheva discloses a main body (720) having an externally threaded surface (exterior surface of 720) that includes at least one helically extending thread (725) having a minor diameter (diameter of thread against surface of 720, see fig. 1 below) and a major claims 2-3 and 13, and 19, Belcheva discloses wherein the insert comprises an osteoinductive material, and wherein the insert comprises bone morphogenic proteins (Page 2 Para. [0028]).  In regards to claim 4, 14, and 20, Belcheva discloses wherein the insert comprises an antimicrobial material (Page 2 Para. [0028]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apertures in the apparatus of Pat. ‘904 to have an insert therein that is either osteoinductive or antimicrobial material as taught in Belcheva in order to promote stem cells, immature bone cells, and/or non-bone cell types to mature and/or differentiate into bone cells that facilitate laying down new bone (Page 2 Para. [0028]).
Claims 6-10, 16-17 are rejected over claims 1 (lines 8-14, 18-29), 2, and 6 of Pat. ‘904 for reciting nearly identical subject matter and in view of Blecheva as recited  above.
Claims 1-4, 7-8, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 10531904B2 (cited herein as Pat. ‘904) in view of Belcheva et al (US Patent Pub. 20110015684A1). 
Claims 1-4 are rejected over Pat. ‘904 in view of Belcheva.  Pat. ‘904 in claim 8 discloses a bone screw having a main body with an externally threaded surface, a minor diameter defining the central portion of the main body, a major diameter, and wherein the thread has two flank surfaces and an aperture that extends between the flank surfaces [claim 8 lines 1-15].  However, Pat. ‘904 is silent as to an insert within the aperture composed of osteoinductive material such as bone morphogenic proteins, or wherein the insert is an antimicrobial material.  Belcheva discloses a bone screw (composite fixation device, Fig. 7).  Specifically in regards to claim 1, Belcheva discloses a main body (720) having an externally threaded surface (exterior surface of 720) that includes at least one helically extending thread (725) having a minor diameter (diameter of thread against surface of 720, see fig. 1 below) and a major diameter (diameter of thread tip surface away from surface of 720, see fig. 1 below), which major diameter is greater than the minor diameter, and which thread (725) includes at least two flank surfaces (see Fig. 1 below) extending between the minor diameter and the major diameter; wherein the minor diameter of the thread defines a central portion of the main body (720); and wherein the thread (725) includes at least one aperture (730a-h) that extends along an aperture axis through the thread (725) between the flank surfaces (Fig. 7 and Fig. 1 below; and Page 4 Para. [0048]). Belcheva discloses an insert (biodegradable material disposed within 730) disposed within the at least one aperture (730) (Page 4 Para. [0048] and Page 2 Para. [0028]).  In regards to claims 2-3, Belcheva discloses wherein the insert comprises an osteoinductive material, and wherein the insert comprises bone morphogenic proteins (Page 2 Para. [0028]).  In regards to claim 4, Belcheva discloses wherein the insert comprises an antimicrobial material (Page 2 Para. [0028]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apertures in the apparatus of Pat. ‘904 to have an insert therein that is either osteoinductive or antimicrobial material as taught in Belcheva in order to promote stem cells, immature bone cells, and/or non-bone cell types to mature and/or differentiate into bone cells that facilitate laying down new bone (Page 2 Para. [0028]).
Claims 7-8 and 10-11 are rejected over claims 8 (lines 14-31) and 9-11 of Pat. ‘904 for reciting nearly identical subject matter and in view of Blecheva as recited  above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 9 at line 2 and claim 10 at line 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10, 12-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belcheva et al (US Patent Pub. 20110015684A1).
Belcheva discloses a bone screw (composite fixation device, Fig. 7).  Specifically in regards to claim 1, Belcheva discloses a main body (720) having a proximal end (715) and a distal end (distal most end of 720 opposite 715), which main body (720) extends along a longitudinal axis (axis through center of 720); the main body (720) having an externally threaded surface (exterior surface of 720) that includes at least one helically extending thread (725) having a minor diameter (diameter of thread against surface of 720, see fig. 1 below) and a major diameter (diameter of thread tip surface away from surface of 720, see fig. 1 below), which major diameter is greater than the minor diameter, and which thread (725) includes at least two flank surfaces (see Fig. 1 below) extending between the minor diameter and the major diameter; wherein the minor diameter of the thread defines a central portion of the main body (720); and wherein the thread (725) includes at least one aperture (730a-h) that extends along an aperture axis through the thread (725) between the flank surfaces (Fig. 7 and Fig. 1 below; and Page 4 Para. [0048]). Belcheva discloses an insert (biodegradable material disposed within 730) disposed within the at least one aperture (730) (Page 4 Para. [0048] and Page 2 Para. [0028]).


    PNG
    media_image1.png
    926
    759
    media_image1.png
    Greyscale

Figure 1: Belcheva demonstrating the major and minor diameters, and the first and second flank surfaces.

In regards to claims 2-3, Belcheva discloses wherein the insert comprises an osteoinductive material, and wherein the insert comprises bone morphogenic proteins (Page 2 Para. [0028]).
In regards to claim 4, Belcheva discloses wherein the insert comprises an antimicrobial material (Page 2 Para. [0028]).
In regards to claim 6, Belcheva discloses wherein the at least two flank surfaces (see fig. 1 above) extending between the minor diameter and the major diameter include a first flank surface extending between the minor diameter and the major diameter and a second flank surface extending between the minor diameter and the major diameter, the first flank surface being 
In regards to claim 10, Belcheva discloses wherein the externally threaded surface (surface of 720 having 725) of the main body (720) extends a length, and the at least one aperture (730)  includes a plurality of the apertures (730a-h) disposed in the thread (725) at positions located throughout substantially all of the externally threaded surface length, and each of the at least one apertures (730a-h) includes an insert (Fig. 7 and Page 4 Para. [0048]).
In regards to claim 12
In regards to claim 13, Belcheva discloses wherein the insert comprises an osteoinductive material (Page 2 Para. [0028]).
In regards to claim 14, Belcheva discloses wherein the insert comprises an antimicrobial material (Page 2 Para. [0028]).
In regards to claim 16, Belcheva discloses wherein the at least two flank surfaces (see fig. 1 above) include a first flank surface extending between the minor diameter and the major diameter and a second flank surface extending between the minor diameter and the major diameter, the first flank surface being disposed on the opposite side of the thread from the second flank surface; and wherein the at least one aperture (730a-h) extends through the thread (725) from the first flank surface to the second flank surface (Fig. 7 and Fig. 1 above).
In regards to claim 17, Belcheva discloses wherein the at least one aperture (730a-h) is a recess in at least one of the flank surfaces (Fig. 7 and Fig. 1 above).
In regards to claim 18, Belcheva discloses a bone screw (composite fixation device, Fig. 7).  Specifically, Belcheva discloses a main body (720) having a proximal end (715) and a distal end (distal most end of 720 opposite 715), which main body (720) extends along a longitudinal axis (axis through center of 720); the main body (720) having an externally threaded surface (exterior surface of 720) that includes at least one helically extending thread (725) having a minor diameter (diameter of thread against surface of 720, see fig. 1 above) and a major diameter (diameter of thread tip surface away from surface of 720, see fig. 1 above), which major diameter is greater than the minor diameter, and which thread (725) includes at least two flank surfaces (see Fig. 1 above) extending between the minor diameter and the major diameter; wherein the minor diameter of the thread defines a central portion of the main body (720); and wherein the thread (725) includes at least one recess (730a-h) disposed in at least one of the flank 
In regards to claim 19, Belcheva discloses wherein the insert comprises an osteoinductive material (Page 2 Para. [0028]).
In regards to claim 20, Belcheva discloses wherein the insert comprises an antimicrobial material (Page 2 Para. [0028]).


Claim(s) 1, 4, 12, 14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallin et al (US Patent Pub. 20100145393A1).
Fallin discloses a bone screw (medical and dental porous implants, Fig. 1-2).  Specifically in regards to claim 1, Fallin discloses a main body (12) having a proximal end (14) and a distal end (distal most end of 12 opposite 14), which main body (12) extends along a longitudinal axis (axis through center of 12); the main body (12) having an externally threaded surface (exterior surface of 12) that includes at least one helically extending thread (thread shown on 12) having a minor diameter (diameter of thread against surface of 12, see fig. 2 below) and a major diameter (diameter of thread tip surface away from surface of 12, see fig. 2 below), which major diameter is greater than the minor diameter, and which thread includes at least two flank surfaces (see Fig. 2 below) extending between the minor diameter and the major diameter; wherein the minor diameter of the thread defines a central portion of the main body (12); and wherein the thread includes at least one aperture (16) that extends along an aperture axis through the thread  

    PNG
    media_image2.png
    591
    494
    media_image2.png
    Greyscale

Figure 2: Fallin demonstrating the major and minor diameters, and the first and second flank surfaces.

In regards to claim 4, Fallin discloses wherein the insert an antimicrobial material (claim 9).
In regards to claim 12, Fallin discloses a bone screw system (medical and dental porous implants, Fig. 1-2).  Specifically in regards to claim 1, Fallin discloses a bone screw (10) comprising: a main body (12) having a proximal end (14) and a distal end (distal most end of 12 opposite 14), which main body (12) extends along a longitudinal axis (axis through center of 12); the main body (12) having an externally threaded surface (exterior surface of 12) that includes at least one helically extending thread (thread shown on 12) having a minor diameter (diameter of thread against surface of 12, see fig. 2 above) and a major diameter (diameter of thread tip 
In regards to claim 14, Fallin discloses wherein the insert an antimicrobial material (claim 9).
In regards to claim 18, Fallin discloses a bone screw system (medical and dental porous implants, Fig. 1-2).  Specifically in regards to claim 1, Fallin discloses a bone screw (10) comprising: a main body (12) having a proximal end (14) and a distal end (distal most end of 12 opposite 14), which main body (12) extends along a longitudinal axis (axis through center of 12); the main body (12) having an externally threaded surface (exterior surface of 12) that includes at least one helically extending thread (thread shown on 12) having a minor diameter (diameter of thread against surface of 12, see fig. 2 above) and a major diameter (diameter of thread tip surface away from surface of 12, see fig. 2 above), which major diameter is greater than the minor diameter, and which thread includes at least two flank surfaces (see Fig. 2 above) extending between the minor diameter and the major diameter; wherein the minor diameter of the thread defines a central portion of the main body (12); and wherein the thread includes at least one recess (16) disposed in one of the flank surfaces (see fig. 2 above) (Fig. 1-2 and Fig. 2 
In regards to claim 20, Fallin discloses wherein the insert an antimicrobial material (claim 9).


Claim(s) 1, 5, 12, 15, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagby (US Patent 5709683).
Bagby discloses a bone screw (interbody bone implant having conjoining stabilization features for bony fusion, Fig. 14).  Specifically in regards to claim 1, Bagby discloses a main body (body of 88) having a proximal end and a distal end, which main body (body of 88) extends along a longitudinal axis (axis through center of 88); the main body (body of 88) having an externally threaded surface (exterior surface of body of 88) that includes at least one helically extending thread (84) having a minor diameter (diameter of body of 88 to the start of thread 84, see fig. 3 below) and a major diameter (diameter of thread from surface of body 88 to tip of thread 84, see fig. 3 below), which major diameter is greater than the minor diameter, and which thread includes at least two flank surfaces (see Fig. 3 below) extending between the minor diameter and the major diameter; wherein the minor diameter of the thread defines a central portion of the main body (body of 88); and wherein the thread includes at least one aperture (86) that extends along an aperture axis through the thread (84) between the flank surfaces (Bagby discloses that the implant 88 can look similar to implant 10 shown in Fig. 1) (Fig. 14 and Fig. 3 below; and Col. 12 line 64 to Col. 13 line 15). Bagby also discloses an insert (bone cement) disposed within the at least one aperture (86) (Col. 13 lines 4-10).

    PNG
    media_image3.png
    483
    916
    media_image3.png
    Greyscale

Figure 3: Bagby demonstrating the major and minor diameters, and the first and second flank surfaces.

In regards to claim 5, Bagby discloses wherein the insert comprises an adhesive material (bone cement) (Col. 13 lines 4-10).
In regards to claim 12, Bagby discloses a bone screw system (interbody bone implant having conjoining stabilization features for bony fusion, Fig. 14).  Specifically, Bagby discloses a bone screw (88) comprising: a main body (body of 88) having a proximal end and a distal end, which main body (body of 88) extends along a longitudinal axis (axis through center of 88); the main body (body of 88) having an externally threaded surface (exterior surface of body of 88) that includes at least one helically extending thread (84) having a minor diameter (diameter of body of 88 to the start of thread 84, see fig. 3 below) and a major diameter (diameter of thread from surface of body 88 to tip of thread 84, see fig. 3 below), which major diameter is greater than the minor diameter, and which thread includes at least two flank surfaces (see Fig. 3 below) extending between the minor diameter and the major diameter; wherein the minor diameter of the thread defines a central portion of the main body (body of 88); and wherein the thread includes at least one aperture (86)  disposed in at least one of the flank surfaces, the at least one apertures (86) configured to receive an insert (bone cement) (Bagby discloses that the implant 88 
In regards to claim 15, Bagby discloses wherein the insert comprises an adhesive material (bone cement) (Col. 13 lines 4-10).
In regards to claim 18, Bagby discloses a bone screw (interbody bone implant having conjoining stabilization features for bony fusion, Fig. 14).  Specifically, Bagby discloses a main body (body of 88) having a proximal end and a distal end, which main body (body of 88) extends along a longitudinal axis (axis through center of 88); the main body (body of 88) having an externally threaded surface (exterior surface of body of 88) that includes at least one helically extending thread (84) having a minor diameter (diameter of body of 88 to the start of thread 84, see fig. 3 below) and a major diameter (diameter of thread from surface of body 88 to tip of thread 84, see fig. 3 below), which major diameter is greater than the minor diameter, and which thread includes at least two flank surfaces (see Fig. 3 below) extending between the minor diameter and the major diameter; wherein the minor diameter of the thread defines a central portion of the main body (body of 88); and wherein the thread includes at least one recess (86)  disposed in one of the flank surfaces (Bagby discloses that the implant 88 can look similar to implant 10 shown in Fig. 1) (Fig. 14 and Fig. 3 below; and Col. 12 line 64 to Col. 13 line 15). Bagby also discloses an insert (bone cement) disposed within the at least one recess (86) (Col. 13 lines 4-10).
In regards to claim 21, Bagby discloses wherein the insert comprises an adhesive material (bone cement) (Col. 13 lines 4-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belcheva in view of Levey et al (US Patent Pub. 20040028499A1).
Belcheva discloses a bone screw having a main body with an externally threaded surface, a minor diameter defining the central portion of the main body, a major diameter, and wherein the thread has two flank surfaces and an aperture that extends between the flank surfaces with an insert therein. In regards to claim 7, Belcheva discloses wherein the at least one aperture (730a-h) extends through the thread (725) from the first flank surface to the second flank surface (Fig. 7 and Fig. 1 above).  However, the Belcheva reference is silent a to the aperture having an outer radial surface, an inner radial surface, first and second lateral surfaces making the aperture in the shape of a trapezoid.
Levey recites a device capable of being used as a bone screw (pressure flank screw and fastening system). Specifically in regards to claim 7, Levey recites a screw (fastening member 12) with a main body (shank 16) having at least one helically extending thread (thread 18) including at least one aperture (cavities 36) that extends along an aperture axis through the thread (thread 18) between the flank surfaces (32,34), the at least one aperture (cavity 36) defined by an outer radial surface, an inner radial surface, a first lateral surface, and a second lateral surface, and the inner radial surface of the at least one aperture is coincident with the minor diameter (diameter of shank 16) of the at least one helically extending thread (thread 18) (The cavities 36 claim 9, Levey recites wherein the at least one aperture (36) is configured to have a substantially trapezoidal shaped cross-sectional area (Levey recites that the cavities can be trapezoidal in shape) (Page 3 Para. [0036]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the aperture (730) of Belcheva to have an outer and inner radial surface or first and second lateral surfaces making them trapezoidal in shape in view of Levey in order to have a fastener that reduces internal stresses and increases the pull out tensile load for the fastener, and securely clamps within the material when tightened (Page 2 Para. [0014]-[0015]).
In regards to claim 8, Belcheva in view of Levey disclose the at least one aperture having an outer radial surface.  Belcheva further discloses wherein the aperture (730) is disposed radially inside the major diameter, and the at least one aperture (730) has a closed perimeter (Fig. 1 above and Fig. 7).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the Double Patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775